 

Exhibit 10.2

 

EXECUTION COPY

 

FOURTH AMENDMENT AND RATIFICATION OF

TERM LOAN AND SECURITY AGREEMENT

 

THIS FOURTH AMENDMENT AND RATIFICATION OF TERM LOAN AND SECURITY AGREEMENT (this
“Amendment”) is made and entered into as of this 19th day of April, 2006, by and
among EASY GARDENER PRODUCTS, LTD., a Texas limited partnership (the
“Borrower”), EYAS INTERNATIONAL, INC., a Texas corporation (“EYAS”), EG, L.L.C.,
a Nevada limited liability company (“EG”), E G PRODUCT MANAGEMENT, L.L.C., a
Texas limited liability company (“E G Product Management”), WEATHERLY CONSUMER
PRODUCTS GROUP, INC., a Delaware corporation (“Weatherly Group”), WEATHERLY
CONSUMER PRODUCTS, INC., a Delaware corporation (“Weatherly Products”), and NBU
GROUP, LLC, a Texas limited liability company (“NBU”) (EYAS, EG, E G Product
Management, Weatherly Group, Weatherly Products and NBU, each a “Guarantor” and
collectively the “Guarantors” and collectively with the Borrower, the “Credit
Parties”), the Lenders (as defined in the Loan Agreement defined below) and
CAPITALSOURCE FINANCE LLC, a Delaware limited liability company (the “Agent”),
as agent for itself and on behalf of the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent are parties to
that certain Term Loan and Security Agreement, dated as of October 29, 2003, as
amended by that certain First Amendment to Term Loan and Security Agreement
dated as of April 27, 2004, that certain Second Amendment to Term Loan and
Security Agreement and Waiver dated as of October 12, 2004 and that certain
Third Amendment to Term Loan and Security Agreement and Waiver dated as of
October 20, 2005 (and as the same may be further amended, amended and restated,
modified and supplemented, the “Loan Agreement”), pursuant to which the Lenders
made Loans and extended certain financial accommodations to the Borrower under
the terms and conditions stated therein;

 

WHEREAS, on April 19, 2006 (the “Petition Date”), the Credit Parties (other than
EYAS and EG), as debtors and debtors-in-possession, will file a voluntary
petition in a case (the “Chapter 11 Case”) for relief under Chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”); and

 

WHEREAS, the Credit Parties have moved for an Interim Financing Order (defined
below) and a Final Financing Order (defined below) to be entered by the
Bankruptcy Court permitting, among other things, use of Cash Collateral (defined
below) pursuant to the Loan Agreement, as amended hereby.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the parties hereto agree that all
capitalized terms used herein which are not otherwise defined herein shall have
the meanings ascribed thereto in the Loan Agreement, and further agree as
follows:

 

1

 


--------------------------------------------------------------------------------

EXECUTION COPY

 

 



SECTION 1. Acknowledgement of Obligations.

 

(a)           Credit Parties hereby acknowledge and agree that they are
unconditionally liable to the Agent and Lenders for the full payment of all of
the Obligations including, without limitation, those Obligations set forth on
Schedule A attached hereto and incorporated herein by reference, plus all
interest, charges, fees, costs, and expenses that may arise under the Loan
Agreement and other Loan Documents plus all attorneys’ fees, disbursements and
costs of collection incurred in connection with such Obligations by Agent and
Lenders and that Credit Parties have no defenses, counterclaims or set-offs with
respect to the full payment and performance of any and all Obligations under the
Loan Agreement and the other Loan Documents.

(b)          Credit Parties acknowledge, confirm and agree that the Agent and
Lenders have and have had a valid, enforceable and perfected security interest
and Lien upon all of the Collateral granted by Credit Parties to Agent and/or
Lenders pursuant to the Loan Documents (other than that certain motor vehicle,
Make: Ford , Model: F-150, Year: 1996, as to which Agent has not been named on
the title) to secure all of the Obligations, subject only to Permitted Liens. In
furtherance and not in limitation of any Financing Order, the Credit Parties
grant or reaffirm their grant, as the case may be, pledge and assign to Agent
and Lenders a continuing security interest and Lien upon, and rights of set off
against the Collateral to secure the Obligations.

SECTION 2. Amendments to Loan Agreement.

 

(a)          Budget. A new Section 6.15 is hereby added to the Loan Agreement as
follows:

“6.15 Budget; Capital Expenditures.

(a)           In addition to the Budget attached to the Interim Financing Order,
beginning on the fifth week after the Petition Date and continuing weekly
thereafter, the Credit Parties shall deliver to Agent, not later than Wednesday
of each week, a Budget of the Credit Parties in form and substance satisfactory
to Agent reflecting the Projected Cash Disbursements, Projected Cash Receipts
and Projected Invoiced Sales of the Credit Parties for the ensuing 13-week
period.

(b)         No Credit Party shall allow a variance (“Variance”) of the Budget
which would have an adverse financial effect (in the sole discretion of the
Agent) of greater than ten percent (10%) (on a cumulative basis as reported
weekly) to be incurred with respect to Projected Cash Disbursements (other than
Projected Cash Disbursements relating to the purchase of inventory and freight
expenses). With respect to purchases of inventory and the incurrence of freight
expenses by the Credit Parties, no Credit Party shall make any extraordinary
purchases of inventory or incur extraordinary freight expenses as compared to
the anticipated requirements of purchases of inventory and freight expenses set
forth in the Budget. No Credit Party shall make any Capital Expenditure in
excess of $100,000 of the amount set forth in the Budget; provided, however,
that the Credit Parties shall in any event be permitted to make

 

 

2

 


--------------------------------------------------------------------------------

EXECUTION COPY

 

 

Capital Expenditures of an emergency nature required to maintain the properties
of the Credit Parties, including necessary repairs to equipment required to
operate such equipment in the ordinary course.

 

(c)           Beginning with the fourth week after Petition Date and for each
week thereafter, the Borrower shall deliver to the Agent, not later than
Wednesday of such week and at such other times as the Agent may request, a
compliance certificate of the chief financial officer in form and substance
satisfactory to the Agent certifying that the Credit Parties are in compliance
with this Section 6.15 and that no Default or Event of Default has occurred and
is continuing or, if a Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof.”

 

(b)          Sale of Business. A new Section 6.16 is hereby added to the Loan
Agreement as follows:

“6.16 Sale of Business. The Borrower shall consummate a Repayment Event (as
defined in the Third Amendment) as promptly as possible, and in any event prior
to the Maturity Date, and shall remit immediately and/or directly proceeds from
such Repayment Event to Agent and Lenders, in an amount sufficient to
indefeasibly repay the Obligations in full in cash. The Repayment Event shall be
closed pursuant to the H.I.G. Asset Purchase Documents attached hereto as
Exhibit 6.16 or pursuant to other asset purchase agreement(s), pleadings or
documents acceptable to Agent, in form and substance, in its sole discretion.”

(c)           Bankruptcy Court Reports and Related Items. A new Section 6.17 is
hereby added to the Loan Agreement as follows:

“6.17 Bankruptcy Court Reports and Related Items. In addition to the reporting
requirements set forth in this Agreement and the Third Amendment, until the
Obligations have been indefeasibly repaid in full in cash, the Borrower shall
promptly provide Agent and Lenders with copies of all financial reports,
schedules and other materials or information related to the Collateral at any
time furnished by Borrower, or on behalf of Borrower, to the Bankruptcy Court,
the United States Trustee, LaSalle (including, without limitation, the reports
and other information that are provided to LaSalle pursuant to Section 9 of the
LaSalle Loan Agreement), any creditors’ committee or any of the Borrower’s
shareholders in their capacity as shareholders, in each case, concurrently with
the delivery thereof. Borrower shall also keep Agent and Lenders fully informed
with respect to their efforts to consummate a Repayment Event, and upon Agent’s
request, shall promptly provide Agent and Lenders with copies of all material
documents, schedules or materials provided to any purchaser of the Borrower’s
business operations or assets. In addition to and not in lieu of the foregoing,
Borrower shall provide Agent and Lenders with copies of any and all notices of
default or other material events under the H.I.G. Asset Purchase Documents
simultaneously with the issuance or receipt thereof, as applicable.”

 

 

3

 


--------------------------------------------------------------------------------

EXECUTION COPY

 

 

(d)          The following definitions set forth in Appendix A to the Loan
Agreement (Definitions) are hereby deleted in the entirety and replaced with the
following:

“Collateral” shall mean, collectively and each individually, all collateral
and/or security granted and/or securities pledged to Agent, for the benefit of
itself and Lenders, by the Credit Parties, if any, pursuant to the Loan
Documents and/or any Financing Order including, without limitation, the items
set forth in Section 2.9 of this Agreement; provided that the term “Collateral”
does not include any property of EGUK.

“Term” shall mean the period commencing on the Closing Date and ending on the
earlier of (i) 150 days after the Petition Date, (ii) the effective date of a
plan of reorganization under chapter 11 of the Bankruptcy Code, or (iii) the
effective date of a sale of all or substantially all of the assets of the
Borrower or some or all of the Credit Parties (including, without limitation,
any sale effected pursuant to the H.I.G. Asset Purchase Documents or otherwise).

(e)           The following new definitions are hereby added to Appendix A to
the Loan Agreement (Definitions) in the appropriate alphabetical order as
follows:

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
District of Delaware or any other court having jurisdiction over the Chapter 11
Case.

“Budget” shall mean a 13-week budget of the Credit Parties in form and substance
satisfactory to the Agent in its sole discretion and listing, among other
things, the Projected Cash Disbursements, Projected Cash Receipts and Projected
Invoiced Sales of the Credit Parties for such 13-week period.

“Cash Collateral” shall have the meaning given such term in Section 363(a) of
the Bankruptcy Code.

“Chapter 11 Case” shall have the meaning given such term in the recitals to the
Fourth Amendment.

“Final Financing Order” shall mean that certain Order (acceptable in form and
substance to the Agent and Lenders) entered or to be entered by the Bankruptcy
Court authorizing, among other things, the Borrower’s use of Agent’s and
Lenders’ Cash Collateral on final basis pursuant to Section 363 of the
Bankruptcy Code.

“Financing Order” shall mean, collectively, the Interim Financing Order, Final
Financing Order and such other orders relating thereto or authorizing, among
other things, the Borrower’s use of Agent’s and Lenders’ Cash Collateral on an
emergency, interim or permanent basis, pursuant to Section 363 of the Bankruptcy
Code as may be issued or entered by the Bankruptcy Court in the Chapter 11 Case.

“Fourth Amendment” shall mean the Fourth Amendment and Ratification Of Term Loan
and Security Agreement dated as of April 19, 2006, by and among Borrower,

 

4

 


--------------------------------------------------------------------------------

EXECUTION COPY

 

 

Guarantors, Agent and Lenders.

“H.I.G. Asset Purchase Documents” shall mean that certain Asset Purchase
Agreement dated April __, 2006, among Borrower, Weatherly Group and Weatherly
Products, as Sellers, and Green Thumb Acquisition Corporation, as Buyer, and all
related agreements, documents, instruments and sideletters, in each case without
regard to any amendments thereto.

“Interim Financing Order” shall mean that certain Interim Financing Order
(acceptable in form and substance to the Agent and Lenders) entered by the
Bankruptcy Court authorizing, among other things, the Borrower’s use of Agent’s
and Lenders’ Cash Collateral on an emergency or interim basis pursuant to
Section 363 of the Bankruptcy Code.

“LaSalle Fourth Amendment” shall mean, the Waiver and Amendment No. 4 to Loan
and Security Agreement by and among LaSalle and the Credit Parties to be entered
into pursuant to the commitment letter dated April 19, 2006, without regard to
any amendments thereto.

“LaSalle Loan Agreement” shall mean, the Loan and Security Agreement dated as of
April 27, 2004, as amended by Waiver and Amendment No. 1 to Loan and Security
Agreement dated as of October 13, 2004, Waiver and Amendment No. 2 to Loan and
Security Agreement dated as of May 11, 2005, Waiver and Amendment No. 3 to Loan
and Security Agreement dated as of October 20, 2005 and Amendment No. 4 to Loan
and Security Agreement dated as of the date hereof among Borrower, certain
Guarantors, LaSalle, LaSalle Bank National Association, a national banking
association and the Lenders party thereto.

“Petition Date” shall have the meaning given such term in the recitals to the
Fourth Amendment.

 

“Projected Cash Disbursements” shall mean, as set forth on the Budget, any
category of expenses itemized therein as cash disbursement.

 

“Projected Cash Receipts” shall mean, as set forth on the Budget, any category
of collections itemized therein as cash receipts.

 

“Projected Invoiced Sales” shall mean, as set forth on the Budget, any category
itemized therein as invoiced sales.

 

“Variance” shall have the meaning given such term in Section 6.15(a) of this
Agreement.

 

 

 

5

 


--------------------------------------------------------------------------------

EXECUTION COPY

 

 

SECTION 3. Amendments to Third Amendment.

(a)           Investment Banker. Section 3 (Investment Banker) of the Third
Amendment is hereby deleted in the entirety and replaced with the following:

“3. Investment Banker. The Credit Parties hereby acknowledge and agree to
continue to employ and maintain in place, at all times prior to the indefeasible
repayment of the Obligations in full in cash and at its sole expense, Houlihan
Lokey or another nationally-recognized investment banker acceptable to the Agent
and Lenders in their sole discretion on terms satisfactory to the Agent and
Lenders in their sole discretion (“Investment Banker”). The Credit Parties agree
that the Investment Banker shall assist the Credit Parties with respect to one
or more sales of the Credit Parties’ assets, stock or other ownership interests
and business operations or a refinancing which simultaneously results in the
indefeasible repayment of the Obligations in full in cash on or before the
Maturity Date, on terms and conditions satisfactory to Agent and Lenders in
their sole discretion (collectively, the “Repayment Event”). The Credit Parties
hereby consent to the Agent contacting the Investment Banker directly with
respect to the status of the prospects and the Credit Parties’ marketing and
sales efforts with respect to a Repayment Event, and hereby agrees that such
communications shall not be restricted or denied in any way provided that the
Agent shall not have the right to direct the actions of the Investment Banker or
to otherwise exercise any control over the Investment Banker. In connection with
the foregoing, the Investment Banker and/or Borrower shall copy Agent and
Lenders on all drafts of Investment Banker’s work product simultaneously with
Investment Banker’s delivery thereof to Borrower or Borrower’s receipt thereof,
as applicable, and Investment Banker and/or Borrower shall deliver to the Agent
and Lenders copies of all final work product prepared by the Investment Banker
simultaneously with Investment Banker’s delivery thereof to Borrower or
Borrower’s receipt thereof, as applicable, and Investment Banker shall provide
Agent and Lenders with any other work product of the Investment Banker that the
Agent and Lenders may reasonably request.”

(b)          Business Consultant. Section 4 (Business Consultant) of the Third
Amendment is hereby deleted in the entirety and replaced with the following:

“4. Business Consultant. The Credit Parties shall continue to employ and
maintain in place, at all times prior to the indefeasible payment of the
Obligations in full in cash and at its sole expense, Trimmingham or another
business consultant satisfactory to the Agent and Lenders in their sole
discretion (“Business Consultant”). The Credit Parties shall cooperate with the
Business Consultant. The Credit Parties agree that the Business Consultant shall
continue to provide advice and assistance to Credit Parties’ management with
respect to all aspects of the business and operations of the Credit Parties,
including, without limitation, assisting with developing strategic initiatives,
identifying operational inefficiencies, developing and assisting to implement
strategies to eliminate such operational inefficiencies, reviewing the Credit
Parties’ Budget(s) and providing suggested changes, if any, and assisting the

 

 

6

 


--------------------------------------------------------------------------------

EXECUTION COPY

 

 

Credit Parties with respect to marketing and selling the Credit Parties’ assets
and consummating a Repayment Event. The Business Consultant shall have complete
and full access at all times to management of the Credit Parties and to the
books and records of the Credit Parties in order to provide information and
advice to the Credit Parties regarding all aspects of the business, financial
condition, operations, and prospects of the Credit Parties and with respect to
marketing and selling the Credit Parties’ assets and consummating a Repayment
Event. The Credit Parties hereby consent to the Agent contacting the Business
Consultant directly with respect to the status of the Credit Parties’ business
operations, the Credit Parties’ prospects and financial condition and the Credit
Parties’ marketing and sales efforts (with respect to the sale of the Credit
Parties’ assets and the consummation of a Repayment Event), and hereby agrees
that such communications shall not be restricted or denied in any way provided
that the Agent and Lenders shall not have the right to direct the actions of the
Business Consultant or to otherwise exercise any control over the Business
Consultant. The Credit Parties further agree that the Business Consultant and/or
Borrower shall deliver to the Agent copies of any written reports, work product,
information, document or item received by any Credit Party from the Business
Consultant, simultaneously with the delivery or receipt of the same, and any
other written reports and work product of the Business Consultant that the Agent
and Lenders may reasonably request in their Permitted Discretion.”

(c)           Performance Fee. Effective upon the entry of the Final Financing
Order, Section 6 (Performance Fee) of the Third Amendment shall be deleted and
replaced with the following:

“Performance Fee. The Credit Parties acknowledge and agree that, as partial
consideration for the Agent’s and Lenders’ agreements and commitments under the
Loan Documents, the Lenders have earned a performance fee of Two Million Dollars
($2,000,000) (the “Performance Fee”), which shall be paid by the Credit Parties
to Agent, for the benefit of the Lenders, in cash on the respective dates set
forth below:

Payment Date:

Amount:

Upon entry of the Final Financing Order and, in any event, no later than
forty-five (45) days after the Petition Date

$100,000

June 30, 2006

$200,000

July 31, 2006

$1,700,000

 

The Performance Fee shall constitute part of the Obligations and shall be
secured by all of the Collateral. Notwithstanding the above, Borrower’s
obligation to pay the $2,000,000 Performance Fee shall be forgiven or partially
forgiven if Borrower indefeasibly repays in cash and fully satisfies its
Obligations to Agent and Lender on or before the respective dates set forth
below:

 

7

 


--------------------------------------------------------------------------------

EXECUTION COPY

 

 



 

If the Obligations are indefeasibly repaid in full in cash and satisfied on or
before:

Portion of the Performance Fee Forgiven by Agent and Lenders:

July 1, 2006

If the $100,000 partial payment of the $2,000,000 Performance Fee was timely
paid upon entry of the Final Financing Order and, in any event, no later than
forty-five (45) days after the Petition Date, then the $1,900,000 remainder of
the $2,000,000 Performance Fee shall be forgiven.

August 1, 2006

If the $100,000 partial payment of the $2,000,000 Performance Fee was timely
paid upon entry of the Final Financing Order and, in any event, no later than
forty-five (45) days after the Petition Date, and the $200,000 partial payment
was timely paid on or before June 30, 2006, then the $1,700,000 remainder of the
$2,000,000 Performance Fee shall be forgiven.

Thereafter

No forgiveness.

 

Notwithstanding anything herein to the contrary, upon the occurrence of an Event
of Default, the Performance Fee shall become immediately due and payable in full
and not subject to any forgiveness.”

 

SECTION 4. Additional Events of Default. In addition to and without in any way
limiting or substituting for the Events of Default set forth in the Loan
Agreement and other Loan Documents, the following shall constitute automatic
Events of Default under the Loan Agreement and the other Loan Documents (without
notice, demand or grace of any kind) and shall entitle the Agent and the Lenders
to exercise all of the rights and remedies granted thereunder and under any
Financing Order:

(a)          Default Under This Amendment. The failure to timely and fully meet
any of the agreements, obligations, provisions or covenants set forth in this
Amendment or in Sections of the Loan Agreement that are amended by this
Amendment, in each case, on or before the applicable date.

(b)          Default Under Financing Orders or LaSalle Loan Agreement. The
occurrence of any default, event of default or other condition or event that
permits Agent, Lenders and/or LaSalle to exercise any of the remedies set forth
in any Financing Order or the LaSalle Loan Agreement as in effect on the date
hereof, including, without limitation, any event which causes the occurrence of
any “Termination Event” or the “Termination Date” as such terms are defined in
any Financing Order, in each case, regardless of whether LaSalle waives such
default, event of default or other condition.

(c)          Grant of Other Liens. The grant of a Lien or other interest in the
Borrower’s property or an administrative expense claim (other than any such
administrative expense claim permitted by any Financing Order approved by Agent
and Lenders or this Amendment) that is

 

 

8

 


--------------------------------------------------------------------------------

EXECUTION COPY

 

 

superior or pari passu to Agent’s or Lenders’ Liens upon the Collateral or
administrative expense.

 

(d)

Other Defaults.

(i)           Failure of the Bankruptcy Court to enter a Final Financing Order
approving the Borrower’s entry into this Amendment, substantially in the form of
the Interim Financing Order or in such other form satisfactory to the Agent
within 20 days after the date hereof; or

(ii)          Entry of an order, without the prior written consent of the Agent
(a) converting the Chapter 11 Case to a case under chapter 7 of the Bankruptcy
Code; (b) dismissing the Chapter 11 Case; (c) appointing a trustee under Section
1104 of the Bankruptcy Code or appointing an examiner with expanded powers
(powers beyond those set forth in Sections 1106(a)(3) and (4) of the Bankruptcy
Code; or (d) amending, supplementing, staying, vacating or otherwise modifying
any of the Loan Documents, as amended hereby, or any of the Financing Orders
approving the Loan Documents, as amended hereby; or

(iii)         Entry of an order of the Bankruptcy Court reversing, vacating or
(without the written consent of the Agent) otherwise amending, supplementing or
modifying any of the Financing Orders; or

(iv)         Entry of an order of the Bankruptcy Court terminating the use of
Cash Collateral by the Borrower under the Interim Financing Order or Final
Financing Order; or

(v)          Any attempt by any Credit Party or any other Person to invalidate,
reduce, subordinate, impair or otherwise challenge the validity, extent and
perfection of the Liens and/or claims of the Agent and Lenders; or

(vi)         The filing of any Plan with respect to any Credit Party that is not
reasonably satisfactory to the Agent.

SECTION 5. Guarantor Acknowledgment.

(a)          Each Guarantor hereby acknowledges that it has reviewed the terms
and provisions of the Loan Agreement and this Amendment. Each Guarantor hereby
confirms that it will continue to guarantee to the fullest extent possible in
accordance with the Loan Agreement, as amended hereby, the payment and
performance of all “Obligations” under the Loan Agreement, as amended hereby,
including without limitation the payment and performance of all such
“Obligations” under the Loan Agreement, as amended hereby, in respect of the
Obligations of the Borrower now or hereafter existing under or in respect of the
Loan Agreement and the Notes defined therein, as amended hereby.

(b)          Each Guarantor acknowledges and agrees that the Loan Agreement and
other Loan Documents, as amended hereby, shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment. Each Guarantor represents and warrants that all representations and
warranties contained in the Loan Agreement and this Amendment are true, correct
and complete in all respects on and as of the date hereof to the same extent as
though made

 

9

 


--------------------------------------------------------------------------------

EXECUTION COPY

 

on and as of the date hereof.

(c)           Each Guarantor acknowledges and agrees that: (i) notwithstanding
the conditions to effectiveness set forth in this Amendment, such Guarantor is
not required by the terms of the Loan Agreement or any other Loan Document to
consent to the amendments of the Loan Agreement effected pursuant to this
Amendment; and (ii) nothing in the Loan Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Loan Agreement.

SECTION 6. Conditions Precedent. This Amendment shall be effective upon the
satisfaction of all of the following conditions, except that the amendment
effected by Section 3(c) hereof (Amendment to Section 6 of Third Amendment)
shall be effective only upon all of the following conditions, plus the entry of
the Final Financing Order:

(a)           Deliverables. The Credit Parties shall have delivered to the
Agent: (i) an executed original of this Amendment and Agent shall have accepted
the Credit Parties’ signatures thereto; (ii) payment of all outstanding fees and
expenses owing to Agent by the Borrower pursuant to the Loan Documents; (iii)
the Borrower shall be in compliance with the notice and other requirements of
the Bankruptcy Code and the applicable Bankruptcy Rules (as defined in the
Interim Financing Order or Final Financing Order, as applicable) with respect to
any relevant Financing Order; (iv) the Interim Financing Order shall have been
entered by the Bankruptcy Court, in the form attached hereto as Exhibit 6,
authorizing, among other things, the Borrower’s use of Agent’s and Lenders’ Cash
Collateral on an emergency or interim basis pursuant to Section 363 of the
Bankruptcy Code under the Loan Documents and the same is not subject to any
other order that impairs its effectiveness; (v) any and all consents, licenses,
permits, approvals or authorizations of, or registrations, filings or
declarations with any Governmental Authority or other Person if required in
connection with the execution, delivery, performance, validity or enforceability
of this Amendment by or against the Credit Parties; (vi) an executed copy of the
LaSalle Fourth Amendment, in form and substance satisfactory to the Agent in its
Permitted Discretion; and (vii) true, accurate and complete copies of all of the
schedules and exhibits to this Amendment.

(b)        Accuracy of Representations and Warranties. All representations and
warranties made by the Credit Parties under this Amendment are true and correct
as of the date hereof, except to the extent such representations and warranties
have been breached solely as a result of the commencement of the Chapter 11 Case
and except for the representation as to solvency Section forth in Section 5.13
(No Default; Solvency) of the Loan Agreement

(c)          No Defaults or Events of Default. The Borrower is not in default
under any Loan Document and no Event of Default exists and is continuing or
would result from the execution, delivery or performance of this Amendment.

SECTION 7. Loan Agreement and Other Loan Documents in Full Force and Effect as
Amended. Except as specifically amended hereby, the Loan Agreement and other
Loan Documents, including, without limitation, the Third Amendment, shall remain
in full force and effect and hereby are ratified and confirmed as so amended.
This Amendment shall not constitute a novation, satisfaction and accord, cure,
release or satisfaction of the Loan Agreement or other Loan

 

 

10

 


--------------------------------------------------------------------------------

EXECUTION COPY

 

Documents, but shall constitute an amendment thereof. The parties hereto agree
to be bound by the terns and conditions of the Loan Agreement and other Loan
Documents as amended by this Amendment, as though such terms and conditions were
set forth herein in full. Each reference in the Loan Agreement and the other
Loan Documents to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Loan Agreement or applicable
Loan Document, as amended by this Amendment, and each reference herein or in any
other Loan Document to the “Agreement”, the “Loan Agreement” or the
“CapitalSource Loan Agreement” shall mean and be a reference to the Loan
Agreement as amended and modified by this Amendment.

SECTION 8. Representations. The Credit Parties hereby represent and warrant to
the Agent and Lenders as follows: (i) each of the Credit Parties is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (ii) subject to the entry of the Interim Financing
Order, the execution, delivery and performance by each of the Credit Parties of
this Amendment are within its powers, have been duly authorized, and do not
contravene: (A) its articles of incorporation, certificate of formation,
shareholders agreement, operating agreement, limited liability company
agreement, voting rights agreement or other organizational documents
(collectively, the “Organizational Documents”); or (B) any applicable law, (iii)
except as delivered to Agent pursuant to this Amendment and subject to the entry
of the Interim Financing Order, no consent, license, permit, approval or
authorization of, or registration, filing or declaration with any Governmental
Authority or other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Amendment by or
against the Credit Parties, (iv) subject to the entry of the Interim Financing
Order, this Amendment has been duly executed and delivered by each of the Credit
Parties, and the execution, delivery and performance of this Amendment have been
duly authorized by all requisite corporate or partnership action on the part of
each of the Credit Parties, (v) subject to the entry of the Interim Financing
Order, this Amendment constitutes the Credit Parties’, legal, valid and binding
obligations enforceable against it in accordance with its terns, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity, (vi) after
giving effect to this Amendment, no Credit Party is in default under any Loan
Document, (vii) notwithstanding anything to the contrary set forth in the Loan
Agreement, Loan Documents or any document governing the Subordinated Debt or
Subordinated Debentures, the Credit Parties shall not make any payments (in
cash, in kind by set off or otherwise) on or with respect to the Subordinated
Debt or the Subordinated Debentures at any time prior to the indefeasible
repayment in full in cash of the Obligations that are owed to the Agent and
Lenders absent a Bankruptcy Court Order, after notice and an opportunity to be
heard by Agent and Lenders, directing payment, (viii) (A) nothing contained or
provided in any Organizational Documents of any Credit Party: (1) restricts or
limits or requires any consent, vote or action of any of the shareholders,
members or owners to any of the Pledge Agreements or the transactions
contemplated thereby or to any action taken by Agent and/or Lenders under the
Pledge Agreements including, without limitation, any enforcement action or any
foreclosure, sale or transfer of all or a portion of the Pledged Collateral (as
such term is defined in the Pledge Agreements); or (2) otherwise affects or
restricts in any manner the exercise by Agent of any rights and remedies under
the Pledge Agreements, the Loan Agreement or the other Loan Documents, (ix) all
representations and warranties and disclosures made by the Credit Parties under
the Loan Documents are true and correct as of the date hereof and are made as to
this Amendment, except to the extent such representations

 

 

11

 


--------------------------------------------------------------------------------

EXECUTION COPY

 

 

and warranties have been breached solely as a result of the commencement of the
Chapter 11 Case and except for the representation as to solvency Section forth
in Section 5.13 (No Default; Solvency) of the Loan Agreement and (x) except as
set forth in the disclosure schedule attached hereto as Schedule B (the
“Disclosure Schedule”), all disclosures made by Borrower pursuant to the Amended
and Restated Disclosure Schedules delivered by Borrower under the Third
Amendment remain true and correct in all respects. All representations and
warranties made in this Amendment shall survive the execution and delivery of
this Amendment and no investigation by the Agent and Lenders shall affect such
representations or warranties or the right of the Agent and Lenders to rely upon
them.

SECTION 9. Release. In consideration of Agent and Lenders entering into this
Amendment, each of the Credit Parties hereby releases and forever discharges
Agent and Lenders, and their successors, assigns, agents, shareholders, members,
directors, officers, employees, agents, attorneys, parent corporations,
subsidiary corporations, affiliated corporations, affiliates, and each of them,
from any and all claims, debts, Obligations, demands, obligations, costs,
expenses, actions and causes of action, of every nature and description, known
and unknown, whether or not related to the subject matter of this Amendment,
which such Credit Party or any Credit Party now has or at any time may hold, by
reason of any matter, cause or thing occurred, done, omitted or suffered to be
done prior to the date of this Amendment. Each of the Credit Parties waives the
benefits of any law, which may provide in substance: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” Each of the Credit Parties
understands that the facts which it believes to be true at the time of making
the release provided for herein may later turn out to be different than it now
believes, and that information which is not know known or suspected may later be
discovered. Each of the Credit Parties accepts this possibility, and each of the
Credit Parties assumes the risk of the facts turning out to be different and new
information being discovered; and each of the Credit Parties further agrees that
the release provided for herein shall in all respects continue to be effective
and not subject to termination or rescission because of any difference in such
facts or any new information. This release is fully effective on the date
hereof. Agent and Lenders are not releasing any Credit Parties from any claims,
debts, Obligations, demands, obligations, costs, expenses, actions or causes of
action.

SECTION 10. Miscellaneous.

(a)          The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, be deemed to be an amendment or
modification of, or operate as a waiver of, any provision of any Loan Document
or any right, power or remedy of the Agent and Lenders, nor constitute a waiver
of any provision of any Loan Document, or any other document, instrument and/or
agreement executed or delivered in connection therewith or of any Default or
Event of Default under any of the foregoing, in each case whether arising before
or after the date hereof or as a result of performance thereunder. This
Amendment shall not preclude the future exercise of any right, remedy, power or
privilege available to the Agent and Lenders whether under the Loan Documents,
at law or otherwise.

(b)          This Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto or thereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which, as applicable, together shall

 

12

 


--------------------------------------------------------------------------------

EXECUTION COPY

 

constitute one and the same agreement. The descriptive headings of the various
sections of this Amendment are inserted for convenience of reference only and
shall not be deemed to affect the meaning or construction of any of the
provisions thereof. Whenever the context and construction so require, all words
in this Amendment in the singular number herein shall be deemed to have been
used in the plural, and vice versa, and the masculine gender shall include the
feminine and neuter and the neuter shall include the masculine and feminine.

(c)           This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified orally or
by any course of dealing or in any manner other than as provided in the Loan
Agreement. This Amendment shall be considered part of the Loan Agreement and
shall be a Loan Document for all purposes.

(d)          The Loan Agreement as amended by this Amendment constitutes the
final, entire agreement and understanding between the parties with respect to
the subject matter thereof and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements between the parties, and shall be
binding upon and inure to the benefit of the successors and assigns of the
parties thereto and supersede all other prior agreements and understandings, if
any, relating to the subject matter thereof. There are no unwritten oral
agreements between the parties with respect to the subject matter thereof.

(e)           THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN, AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF, THE LOAN
AGREEMENT.

(f)           The Borrower may not assign, delegate or transfer this Amendment
or any of its rights or obligations hereunder without the prior consent of the
Agent and Lenders and any delegation, transfer or assignment in violation hereof
shall be null and void. No rights are intended to be created hereunder for the
benefit of any third party donee, creditor or incidental beneficiary of the
Borrower or any other Person other than the Agent and Lenders. Nothing contained
in this Amendment shall be construed as a delegation to the Agent and Lenders of
the Borrower’s duty of performance, including, without limitation, any duties
under any account or contract in which the Agent and Lenders have a security
interest or Lien. This Amendment shall be binding upon the Borrower and its
respective successors and permitted assigns. The Agent and Lender’s ability to
assign, sell or transfer all or any part of this Amendment shall be governed by
the Loan Agreement.

(g)          Except as specifically amended hereby, (i) this Amendment shall not
limit or diminish the obligations of the parties under the Loan Agreement, and
(ii) each Credit Party reaffirms its obligations under the Loan Documents to
which it is a party and agrees that the Loan Documents remain in full force and
effect and are hereby ratified and confirmed.

(h)          The Credit Parties shall execute and deliver such other documents,
certificates and/or instruments and take such other actions or cause such other
actions to be taken as the Agent and Lenders may request in order more
effectively to consummate the transactions contemplated hereby.

 

 

13

 


--------------------------------------------------------------------------------

EXECUTION COPY

 

 

(i)           Each Credit Party hereby acknowledges and agrees that it has no
defense, counterclaim, offset, cross-complaint, claim or demand of any kind or
nature whatsoever that can be asserted to reduce or eliminate all or any part of
such Credit Party’s liability to repay the Obligations or to seek affirmative
relief or damages of any kind or nature from Agent and/or the Lenders.

[Remainder of page intentionally left blank]

 

14

 


--------------------------------------------------------------------------------

EXECUTION COPY

 

 

                IN WITNESS WHEREOF, the parties hereto have executed this Fourth
Amendment and Ratification Of Term Loan And Security Agreement under seal as of
the day and year first above written.

 

BORROWER:

EASY GARDENER PRODUCTS, LTD., a Texas limited partnership

 

 

 

By:      E G Product Management, L.L.C., its General Partner

 

 

 

By:     /s/ Richard M. Kurz            

            Name: Richard M. Kurz

            Title:  Chief Financial Officer

 

 

GUARANTORS:

EYAS INTERNATIONAL, INC.

 

 

 

By:      /s/ Richard M. Kurz        

Name:  Richard M. Kurz

Title:    Chief Financial Officer

 

 

 

EG, L.L.C.

 

 

 

By:       /s/ Richard M. Kurz      

Name:  Richard M. Grandy

Title:    Manager

 

 

 

E G PRODUCT MANAGEMENT, L.L.C.

 

 

 

By:       /s/ Richard M. Kurz      

Name:   Richard M. Kurz

Title:     Chief Financial Officer

 

 

 

WEATHERLY CONSUMER PRODUCTS, INC.

 

 

 

By:      /s/ Richard M. Kurz        

Name:  Richard M. Kurz

Title:    Chief Financial Officer

 

 

 

WEATHERLY CONSUMER PRODUCTS GROUP, INC.

 

 

 

By:      /s/ Richard M. Kurz        

Name:  Richard M. Kurz

Title:    Chief Financial Officer

 

[Remainder of page intentionally left blank]

 

 

15

 


--------------------------------------------------------------------------------

EXECUTION COPY

 

 



 

 

 

NBU GROUP, LLC

 

 

 

By:       /s/ Richard M. Kurz      

Name:  Richard M. Kurz

Title:     Chief Financial Officer

 

[Remainder of page intentionally left blank]

 

16

 


--------------------------------------------------------------------------------

EXECUTION COPY

 

 



AGENT AND LENDER:

CAPITALSOURCE FINANCE LLC

 

 

 

By:             /s/ Steven A. Museles                               

Name:         Steven A. Museles                                    

Title:          Executive Vice President                           

 

 

 

17

 


--------------------------------------------------------------------------------

EXECUTION COPY

 

 

    Schedule A

 

    (Schedule of Obligations)

    (Unpaid principal as of April 13, 2006)*

 

 

Term A Loan:

$7,316,844.13

Term B Loan:

$9,500,000.00

PIK:

$1,806,682.32

 

*plus accrued and accruing interest, costs, fees, attorneys’ fees and
disbursements and other charges as well as adjustments, credits, and charges as
provided as provided under the Loan Documents.

 

 

 

18

 

 

 